               Case 3:20-cv-07564-JSC Document 12 Filed 12/28/20 Page 1 of 8




     RICHARD E. ZUCKERMAN
 1   PRINCIPAL DEPUTY ASSISTANT ATTORNEY GENERAL
 2
     MAHANA K. WEIDLER (MD BAR)
 3   TRIAL ATTORNEY, TAX DIVISION
     U.S. DEPARTMENT OF JUSTICE
 4   P.O. BOX 683, BEN FRANKLIN STATION
 5   WASHINGTON, D.C. 20044-0683
     TEL.: (202) 616-1955
 6   FAX: (202) 307-0054
     EMAIL: mahana.k.weidler@usdoj.gov
 7
     Of Counsel:
 8   DAVID L. ANDERSON (CABN 149604)
 9   UNITED STATES ATTORNEY

10   Counsel for the United States of America

11
                          IN THE UNITED STATES DISTRICT COURT
12
                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14    DAVID A. STURMAN and                 )
      CELINDA M. STURMAN,                  )               Case No. 3:20-cv-7564-JCS
15                                         )
            Petitioners,                   )               Related Case No. 20-CV-07787-JCS
16                                         )
        v.                                 )
17                                         )               UNITED STATES’ UNOPPOSED
     UNITED STATES OF AMERICA,             )               MOTION FOR AN EXTENSION OF
18                                         )               TIME TO FILE ITS RESPONSE
        Defendant.                         )
19   _____________________________________ )
20

21      The United States hereby moves this Court, pursuant to L.R. 6-3, for an extension of
22   time within which to respond to the Petition filed in this matter. The United States is
23   seeking to extend its time to respond from December 28, 2020 to January 27, 2021. The
24   United States further requests that the Case Management Conference, currently set for
25   January 28, 2021, at 1:30 p.m., be continued to a later date commensurate with any
26   extension of time granted by the Court for the United States to file its response. In
27

      Motion for Ext. of Time to Respond    1
               Case 3:20-cv-07564-JSC Document 12 Filed 12/28/20 Page 2 of 8




 1   support of its request, the United States submits the Declaration of Mahana K. Weidler,

 2   the proposed order, and avers as follows:

 3        1. On October 28, 2020, Petitioners filed a Complaint seeking to quash thirty-seven

 4   summonses issued by the IRS. (Dkt. # 1.)

 5        2. On October 29, 2020, the United States Attorney for the Northern District of

 6   California and the United States Attorney General were served.

 7        3. The IRS is currently in the process of evaluating and possibly withdrawing one or

 8   more of the summonses at issue in this matter. However, due to the ongoing pandemic

 9   and other administrative constraints, the IRS may not be able to complete the review

10   and withdrawal process before December 28, 2020.

11        4. The United States is requesting an extension of time to file its response in order to

12   try to resolve this matter among the parties with minimal court intervention to the

13   extent possible.

14        5. Prior to filing this motion, the undersigned counsel conferred with Mr. Alexander

15   Kugelman, the attorney representing Petitioners and Mr. Kugelman does not oppose a

16   30-day extension for the United States to file its response.

17        6. This is the United States’ first request for an extension of time to file a response to

18   the Petition. This request is made in good faith and not for the purpose of delay.

19        7. By moving for an extension of time, the United States does not waive any defenses

20   listed in Rule 12 of the Federal Rules of Civil Procedure.

21   //

22   //

23   //

24   //

25   //

26   //

27   //

      Motion for Ext. of Time to Respond      2
               Case 3:20-cv-07564-JSC Document 12 Filed 12/28/20 Page 3 of 8




 1      WHEREFORE, for good cause shown, the United States requests that the Court

 2   grant this motion and extend the time to answer or otherwise respond from December

 3   28, 2020 to January 27, 2021, and continue the currently-scheduled Case Management

 4   Conference from January 28, 2021, to a later date commensurate with any extension of

 5   time granted by the Court for the United States to file its response.

 6   DATED: December 23, 2020

 7                                                  Respectfully submitted,

 8                                                  RICHARD E. ZUCKERMAN
                                                    P RINCIPAL DEPUTY ASSISTANT
 9                                                  ATTORNEY GENERAL
10                                                  /s/ Mahana K. Weidler
                                                    MAHANA K. WEIDLER
11                                                  TRIAL ATTORNEY, TAX DIVISION
                                                    U.S. DEPARTMENT OF JUSTICE
12
                                                    Of Counsel:
13
                                                    DAVID L. ANDERSON
14                                                  UNITED STATES ATTORNEY
15                                                  Counsel for the United States of
                                                    America
16

17

18

19

20

21

22

23

24

25

26

27

      Motion for Ext. of Time to Respond    3
              Case 3:20-cv-07564-JSC Document 12 Filed 12/28/20 Page 4 of 8




                                      CERTIFICATE OF SERVICE
 1

 2      I hereby certify that on this 23rd day of December, 2020, I electronically filed the
     foregoing document with the Clerk of Court using the CM/ECF system, which will
 3   send notification of such filing to the following:
 4
            Alexander Kugelman
 5          Kugelman Law, P.C.
            alex@kugelmanlaw.com
 6

 7          Counsel for Petitioners

 8                                             /s/ Mahana K. Weidler
                                               MAHANA K. WEIDLER
 9
                                               Trial Attorney, Tax Division
10                                             U.S. Department of Justice

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

     COS re Motion to Extend Time
              Case 3:20-cv-07564-JSC Document 12 Filed 12/28/20 Page 5 of 8




     RICHARD E. ZUCKERMAN
 1   PRINCIPAL DEPUTY ASSISTANT ATTORNEY GENERAL
 2
     MAHANA K. WEIDLER (MD BAR)
 3   TRIAL ATTORNEY, TAX DIVISION
     U.S. DEPARTMENT OF JUSTICE
 4   P.O. BOX 683, BEN FRANKLIN STATION
 5   WASHINGTON, D.C. 20044-0683
     TEL.: (202) 616-1955
 6   FAX: (202) 307-0054
     EMAIL: mahana.k.weidler@usdoj.gov
 7
     Of Counsel:
 8   DAVID L. ANDERSON (CABN 149604)
 9   UNITED STATES ATTORNEY

10   Counsel for the United States of America

11
                        IN THE UNITED STATES DISTRICT COURT
12
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14    DAVID A. STURMAN and                 )
      CELINDA M. STURMAN,                  )              Case No. 3:20-cv-7564-JCS
15                                         )
            Petitioners,                   )              Related Case No. 20-CV-07787-JCS
16                                         )
        v.                                 )              DECLARATION OF MAHANA K.
17                                         )              WEIDLER IN SUPPORT OF
     UNITED STATES OF AMERICA,             )              UNITED STATES’ UNOPPOSED
18                                         )              MOTION FOR AN EXTENSION OF
        Defendant.                         )              TIME TO FILE ITS RESPONSE
19   _____________________________________ )
20

21      I, Mahana K. Weidler, pursuant to 28 U.S.C. § 1746, declare that:
22
        1. I am a trial attorney with the United States Department of Justice, Tax Division,
23
     located in Washington, D.C.
24
        2. I have been assigned to the above-captioned matter and I have access to the
25
     Department of Justice files concerning this matter. I submit this declaration in support
26

27

     Declaration of M. Weidler                                                           1
              Case 3:20-cv-07564-JSC Document 12 Filed 12/28/20 Page 6 of 8




 1   of the United States’ Unopposed Motion for an Extension of Time to File its Response,

 2   and to place certain evidence before the Court.

 3      3. On October 28, 2020, Petitioners filed a Complaint seeking to quash thirty-seven

 4   summonses issued by the IRS. (Dkt. # 1.)

 5      4. On October 29, 2020, the United States Attorney for the Northern District of

 6   California and the United States Attorney General were served.

 7      5. The IRS is currently in the process of evaluating and possibly withdrawing one or

 8   more of the summonses at issue in this matter. However, due to the ongoing pandemic

 9   and other administrative constraints, the IRS may not be able to complete the review

10   and withdrawal process before December 28, 2020.

11      6. The United States is requesting an extension of time to file its response in order to

12   try to resolve this matter among the parties with minimal court intervention to the

13   extent possible.

14      7. Prior to filing this motion, the undersigned counsel conferred with Mr. Alexander

15   Kugelman, the attorney representing Petitioners and Mr. Kugelman does not oppose a

16   30-day extension for the United States to file its response.

17      8. This is the United States’ first request for an extension of time to file a response to

18   the Petition. This request is made in good faith and not for the purpose of delay.

19      I declare under penalty of perjury that the foregoing is true and correct.

20      Respectfully submitted this 23rd day of December, 2020.

21

22                                                    /s/ Mahana K. Weidler
                                                      MAHANA K. WEIDLER
23                                                    TRIAL ATTORNEY, TAX DIVISION
                                                      U.S. DEPARTMENT OF JUSTICE
24

25

26

27

     Declaration of M. Weidler                                                              2
              Case 3:20-cv-07564-JSC Document 12 Filed 12/28/20 Page 7 of 8




     RICHARD E. ZUCKERMAN
 1   PRINCIPAL DEPUTY ASSISTANT ATTORNEY GENERAL
 2
     MAHANA K. WEIDLER (MD BAR)
 3   TRIAL ATTORNEY, TAX DIVISION
     U.S. DEPARTMENT OF JUSTICE
 4   P.O. BOX 683, BEN FRANKLIN STATION
 5   WASHINGTON, D.C. 20044-0683
     TEL.: (202) 616-1955
 6   FAX: (202) 307-0054
     EMAIL: mahana.k.weidler@usdoj.gov
 7
     Of Counsel:
 8   DAVID L. ANDERSON (CABN 149604)
 9   UNITED STATES ATTORNEY

10   Counsel for the United States of America

11
                        IN THE UNITED STATES DISTRICT COURT
12
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
13

14    DAVID A. STURMAN and                 )
      CELINDA M. STURMAN,                  )             Case No. 3:20-cv-7564-JCS
15                                         )
            Petitioners,                   )             Related Case No. 20-CV-07787-JCS
16                                         )
        v.                                 )             [PROPOSED] ORDER GRANTING
17                                         )             UNITED STATES’ UNOPPOSED
     UNITED STATES OF AMERICA,             )             MOTION FOR AN EXTENSION OF
18                                         )             TIME TO FILE ITS RESPONSE
        Defendant.                         )
19   _____________________________________ )
20

21      The Court, having considered the United States’ Motion for an Extension of Time to
22   File its Response, and good cause appearing therefor, hereby orders as follows:
23
        1. United States’ Motion for an Extension of Time to File its Response is
24
           GRANTED;
25
        2. The United States’ deadline to respond to the Petition is extended from
26
           December 28, 2020 to January 27, 2021;
27
             Case 3:20-cv-07564-JSC Document 12 Filed 12/28/20 Page 8 of 8




 1      3. The Case Management Conference currently set for January 28, 2021, at 1:30 p.m.,

 2         is continued to a later date to be set by the Court. March 4, 2021 at 1:30 p.m.

 3
     IT IS SO ORDERED.                                                 ISTRIC
 4                                                                TES D      TC
                                                                TA




                                                                                                          O
                                                           S
 5   Dated:_______________________
             December 28, 2020




                                                                                                           U
                                                          ED




                                                                                                            RT
                                                                             D
                                                                      RDERE




                                                      UNIT
 6                                                                  O
                                                                S O
                                                          IT IS      DIFIED
                                                ______________________________________
                                                             AS MO




                                                                                                                 R NIA
 7                                              HON. JACQUELINE     SCOTT CORLEY
                                                UNITED STATES MAGISTRATE JUDGE
 8                                                                                                      orley




                                                      NO
                                                                                  ueline   S c ot t C




                                                                                                                FO
                                                                Ju   d ge J a c q
 9


                                                        RT




                                                                                                            LI
                                                               ER

                                                           H




                                                                                                           A
10                                                                                                         C
                                                                    N                 F
11
                                                                        D IS T IC T O
                                                                              R
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
